In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐3399 
SUSAN R. SPICHER, 
                                                  Plaintiff‐Appellant, 

                                  v. 

NANCY A. BERRYHILL,  
Acting Commissioner of Social Security, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Northern District of Indiana, Fort Wayne Division. 
            No. 1:16‐cv‐00371 — William C. Lee, Judge. 
                     ____________________ 

     ARGUED APRIL 10, 2018 — DECIDED AUGUST 3, 2018 
                ____________________ 

   Before WOOD, Chief Judge, and FLAUM and KANNE, Circuit 
Judges. 
    KANNE, Circuit Judge. Susan Spicher suffers from a series 
of chronic health problems, including osteoarthritis, degener‐
ative disc disease, chronic obstructive pulmonary disease, fi‐
bromyalgia, and morbid obesity. In 2010, Spicher applied for 
Social  Security  Disability  Insurance  Benefits  and  Supple‐
2                                                      No. 17‐3399 

mental  Security  Income  dating  back  to  2003.  An  ALJ  con‐
cluded that Spicher had not become disabled until September 
20,  2012.  The  district  court  affirmed  the  ALJ’s  decision.  Be‐
cause the ALJ’s conclusion was not supported by substantial 
evidence, we now reverse and remand.  
                           I. BACKGROUND 
   This is the second time Spicher’s case is up for judicial re‐
view. After a 2012 hearing, an ALJ found that Spicher was not 
disabled from August 1, 2003 to May 30, 2012. But the district 
court  remanded  the  case  because  the  ALJ  had  not  properly 
considered the limitations imposed by Spicher’s obesity, both 
independently  and  in  combination  with  her  other  impedi‐
ments.  Spicher  v.  Colvin,  No.  1:13‐CV‐304‐TLS,  2015  WL 
4714293 (N.D. Ind. Aug. 7, 2015).  
    After the remand, the ALJ held another hearing on May 
25,  2016.  There,  Spicher  narrowed  her  case,  focusing  on 
whether  she  had  been  disabled  since  December  31,  2008, 
when  her  insured  status  expired.  In  response  to  the  district 
court’s  instructions  to  reconsider  Spicher’s  obesity,  the  ALJ 
consulted a second doctor who essentially adopted the find‐
ings of the medical reports already in the record. At the con‐
clusion of the hearing, the ALJ remarked that her further con‐
sideration  of  Spicher’s  obesity  had  not  motivated  her  to 
change her findings.  
   The  ALJ  ultimately  issued  an  opinion  that  again  con‐
cluded that Spicher had not been disabled until September 20, 
2012.  Her  decision  rested  on  her  finding  that  Spicher  could 
hold a sedentary position and perform three jobs identified by 
a vocational expert. In addition, the ALJ found that Spicher 
could  occasionally  crouch,  crawl,  balance,  stoop,  and  kneel. 
No. 17‐3399                                                         3

Spicher appealed that decision to the district court. After the 
district court affirmed the ALJ’s decision, Spicher appealed to 
this court.  
                              II. ANALYSIS 
    On appeal, Spicher raises two issues. First, she argues that 
the ALJ violated her due process rights by prejudging the out‐
come of her case. Second, she contends that the ALJ improp‐
erly  concluded  that  she  was  not  disabled.  We  address  each 
argument in turn. 
   A. The ALJ did not violate Spicher’s due process rights on re‐
   mand. 
   Applicants for disability benefits have the right to a hear‐
ing before a fair decisionmaker. Keith v. Barnhart, 473 F.3d 782, 
787–88 (7th Cir. 2007). We review whether alleged due pro‐
cess violations merit a new hearing de novo, id. at 787, and will 
remand  for  a  new  hearing  only  if  the  “decisionmaker  ‘dis‐
played deep‐seated and unequivocal antagonism that would 
render fair judgment impossible.’” Id. at 788 (quoting Liteky v. 
United States, 510 U.S. 540, 556 (1994)). 
   Spicher directs the court to two points in the hearing that 
she argues show the ALJ’s bias against her. The first came as 
the ALJ began the proceedings on remand: 
       Oh, and I think I probably forgot to introduce myself 
       on the record … I’m not bound by any of the prior 
       decisions  that  have  been  made  in  this  case.  Alt‐
       hough,  of  course,  we’re  here  because  [sic]  Federal 
       Court didn’t agree with that [sic] I did the last time. 
       However, I will stick with what I determined the last 
       time.  That  you  were  limited  to  sedentary  work. 
       Which  meant  that  as  of  your  age,  September  20th, 
4                                                       No. 17‐3399 

       2012, as of age 50, you were disabled under the rules. 
       Now, I never determined when you were sedentary 
       work.  [sic]  So,  that—so  any  other  description  of 
       what’s reason able [sic] from the medical record we 
       will work out with [the medical expert.]. 
(R. 9 at 866–867.) The second came near the end of the pro‐
ceeding.  As  the  ALJ  explained  the  result  she  would  likely 
reach, she asked Spicher’s counsel if he wished to amend the 
request  “so  the  decision  [would]  be  fully  favorable.”  (Id.  at 
875.)  After  Spicher’s  counsel  declined,  the  ALJ  asked,  “Oh, 
you want to go to Federal Court again?” (Id.)  
    These  statements  are  troublesome,  but  they  fall  short  of 
the high bar required for a new hearing. The ALJ’s first state‐
ment that “[she would] stick with what [she] determined last 
time” seems to refer to the ALJ’s following sentence in which 
she added “[t]hat you were limited to sedentary work.” Id. at 
866. In other words, at the outset of the hearing, the ALJ es‐
tablished that she would not consider any elevated classifica‐
tion that required mobility. This interpretation is borne out by 
the  fact  that  the  ALJ  specifically  noted  that  she  wanted  to 
“work out” if the medical evidence supported further limita‐
tions. Rather than demonstrate the ALJ’s bias against Spicher, 
these statements suggest some willingness on the part of the 
ALJ to reevaluate her prior decision.  
   As to the second exchange, we agree with Spicher that the 
ALJ’s question “Oh, you want to go to Federal Court again?” 
reveals the ALJ’s frustration with Spicher’s case. But here too, 
No. 17‐3399                                                                  5

the ALJ’s statements fall short of the “deep‐seated and une‐
quivocal antagonism” required to justify a remand. Keith, 473 
F.3d at 788.1 
      B. Substantial evidence does not support the ALJ’s conclusion 
      that Spicher was not disabled.  
    ALJs apply a five‐step test to determine if a claimant suf‐
fers  from  a  disability.  20  C.F.R.  § 404.1520(a)(4);  Zurawski  v. 
Halter, 245 F.3d 881, 885 (7th Cir. 2001). Spicher’s appeal fo‐
cuses on the fourth and fifth of those steps: the calculation of 
the  claimant’s  residual  functional  capacity  and  whether  the 
ALJ has established that the claimant can perform work in the 
national economy. 
   In  order  to  find  that  Spicher  could  perform  work  in  the 
national  economy,  the  ALJ  first  analyzed  Spicher’s  residual 
functional  capacity.  The  ALJ  found  that  Spicher  could  per‐
form sedentary work with the following limitations: 
           [S]he  can  lift  ten  pounds  occasionally  and  fre‐
           quently; can stand and walk for at least two hours in 
           an  eight‐hour  workday,  and  requires  a  hand‐held 
           assistive device to walk for even short distances, but 
           the contralateral upper extremity can be used to lift 
           and carry; can sit for about six hours in an eight‐hour 
           workday; is limited in the use of her lower extremi‐
           ties, and cannot work with foot controls; can never 
           climb ladders, ropes, or scaffolds; can only occasion‐
           ally  climb  ramps  or  stairs,  balance,  stoop,  kneel, 
           crouch,  and  crawl;  must  avoid  concentrated  expo‐

                                                 
1 Spicher also contends that an ALJ violates agency rules and due process 

by  sharing  her  preliminary  assessments  before  publishing  a  written  re‐
port. This argument is without merit.  
6                                                         No. 17‐3399 

        sure to extreme cold and heat, wetness, and humid‐
        ity;  and,  must  avoid  even  moderate  exposure  to 
        fumes, odors, dusts, gases, poor ventilation, etc., and 
        to hazards such as slick, uneven surfaces and unpro‐
        tected heights. 
(R. 9 at 845.) The ALJ later consulted with a vocational expert 
who testified that a claimant of Spicher’s age, education, work 
experience,  and  residual  functional  capacity  could  perform 
three  jobs:  charge  account  clerk,  call  out  operator,  and  tele‐
phone  order  clerk.  Based  on  that  testimony,  the  ALJ  con‐
cluded that Spicher could perform work that existed in signif‐
icant numbers in the national economy and therefore was not 
disabled prior to September 2012.  
    We review the ALJ’s decision to deny disability status un‐
der the  substantial evidence standard.  Zurawski, 245 F.3d  at 
887. To satisfy this standard, the ALJ “must ‘build an accurate 
and  logical  bridge  from  the  evidence  to  her  conclusion.’” 
Steele  v.  Barnhart,  290  F.3d  936,  941  (7th  Cir.  2002)  (quoting 
Dixon v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001)). More‐
over, an ALJ may not ignore evidence that undercuts her con‐
clusion. Scrogham v. Colvin, 765 F.3d 685, 698 (7th Cir. 2014).  
    Spicher insists  that the ALJ’s decision does  not meet the 
substantial  evidence  standard.  Her  arguments  fall  in  two 
broad categories. First, Spicher contends that the ALJ did not 
address  contradictory  medical  evidence  when  determining 
the types of sedentary jobs that Spicher could hold. Second, 
Spicher argues that the ALJ failed to consider the interaction 
between her obesity and her non‐severe impairments. In both 
instances, we agree.  
No. 17‐3399                                                        7

   1. The ALJ did not explain why she dismissed medical evidence 
   that undercut her conclusion. 
     The ALJ is not required to adopt the recommendations of 
an examining physician. But when a physician provides sig‐
nificant evidence that cuts against the conclusion reached by 
the ALJ, the ALJ must provide enough analysis to allow a re‐
viewing court some idea of why she rejected it. Clifford v. Ap‐
fel, 227 F.3d 863, 873–74 (7th Cir. 2000) (citing Rohan v. Chater, 
98 F.3d 966, 971 (7th Cir. 1996)).  
    In this case, Dr. Crystal Strong served as a consultative ex‐
aminer.  After  visiting  with  Spicher  in  September  2010,  Dr. 
Strong produced a report that the ALJ reviewed when decid‐
ing Spicher’s disability claim. This report undercut the ALJ’s 
residual‐functional‐capacity finding in two respects, and the 
ALJ did not address either.  
   a. The ALJ failed to adequately address Dr. Strong’s recommen‐
   dation that Spicher regularly ambulate.  
    Dr. Strong’s report could have justified further limitations 
to  Spicher’s  residual  functional  capacity.  When  addressing 
Spicher’s obesity, Dr. Strong noted that:  
       [Spicher] is severely overweight and the less that she 
       ambulates, the worse this problem will get, so I rec‐
       ommended that she does not have a completely sed‐
       entary  job.  She  reports  that  she  can  ambulate  20 
       minutes at a time, so I recommend that she can am‐
       bulate up to 20 minutes at a time as long as she is 
       given adequate rest in between those 20 minute in‐
       tervals in a work type setting. 
8                                                               No. 17‐3399 

(R. 9 at 747–48.) This limitation, however, was absent from the 
ALJ’s residual‐functional‐capacity determination.2  
    This omission is curious. The ALJ was clearly aware of Dr. 
Strong’s  recommendation.  In  fact,  she  “accorded  great 
weight” to Dr. Strong’s findings and opinions. (R. 9 at 850.) 
She specifically noted that Dr. Strong had “advised against a 
‘completely  sedentary  job.’”  (Id.)  Nevertheless,  the  re‐
strictions (or lack thereof) on sedentary work that the ALJ im‐
posed suggest that she implicitly rejected at least one portion 
of Dr. Strong’s recommendation. Because Dr. Strong’s recom‐
mendation suggested further limitations, it contradicted the 
ALJ’s  finding  on  residual  functional  capacity.  The  ALJ  was 
therefore required to provide enough analysis to allow a re‐
viewing court to determine why she rejected it. Because the 
ALJ failed to do so, her decision to deny benefits cannot sat‐
isfy the substantial evidence standard.  
      b.  The  ALJ  did  not  adequately  address  observations  from  Dr. 
      Strong’s report that suggested that Spicher was unable to per‐
      form certain postural activities. 
   Dr. Strong’s report also contradicted the ALJ’s finding that 
Spicher could occasionally balance, stoop, kneel, crouch, and 
crawl. Recounting the exam, Dr. Strong observed that: 
           It  was  very  awkward  and  slow  for  [Spicher]  to  lie 
           back on the table. She had to pick up her leg with her 
           hands  to  both  get  it  on  and  off  the  table.  When  I 


                                                 
2 The agency suggests that the ALJ did not have to address this portion of 

Dr. Strong’s opinion because it was a recommendation not a mandate. But 
we regularly require ALJs to consider the consequences of doctors’ recom‐
mendations. See, e.g., Getch v. Astrue, 539 F.3d 473, 482 (7th Cir. 2008).  
No. 17‐3399                                                          9

        asked her to walk on her heels, she said ʺI cannot be‐
        cause of the pain.ʺ She did try, but did a poor job of 
        walking on her heels. She was able to walk on her 
        toes  and  walk  heel‐to‐toe  with  her  cane  and  she 
        squatted approximately one‐fifth of the way down 
        before she stopped secondary to pain issues as well.  
(R. 9 at 747.)  
   These observations, of course, undercut the ALJ’s finding 
that  Spicher  could  balance,  stoop,  kneel,  crouch,  and  crawl. 
Spicher’s difficultly lowering herself onto a raised examining 
table  suggests  that  she  would  struggle  to  lower  herself  to  a 
crouching or crawling position. Her inability to squat at the 
exam suggests that she could not do so throughout a work‐
day.  Finally,  Spicher’s  inability  to  walk  on  her  heels  casts 
doubt on the ALJ’s finding that Spicher could regularly bal‐
ance.  The  ALJ  did  nothing  to  address  these  concerns.  That 
alone is a ground for remand. Clifford, 227 F.3d at 873–74. 
    On this point, we reject the agency’s argument that these 
errors were harmless because—according to the Dictionary of 
Occupational Titles (“DOT”)—the three jobs identified by the 
ALJ  would  not  require  Spicher  to  balance,  stoop,  kneel, 
crouch, or crawl. The DOT is “obsolete.” Herrmann v. Colvin, 
772 F.3d 1110, 1113 (7th Cir. 2014). Since it was last updated 
in 1991, it is certain that “many of the jobs have changed and 
some have disappeared.” Browning v. Colvin, 766 F.3d 702, 709 
(7th Cir. 2014). Thus, the ALJ’s reference to the DOT gives this 
court little confidence that Spicher could perform the jobs the 
ALJ identified. 
     
     
10                                                       No. 17‐3399 

      2. The ALJ ignored the interaction between Spicher’s obesity and 
      her non‐severe impairments.  
    When assessing if a claimant is disabled, an ALJ must ac‐
count for the combined effects of the claimant’s impairments, 
including those that are not themselves severe enough to sup‐
port a disability claim. 42 U.S.C. § 423(d)(2)(B). Here, the ALJ 
ignored the effects of at least two impairments.  
    First, the ALJ refused to consider the effects of a humerus 
fracture. The ALJ explained that she did not consider the in‐
jury because the most severe effects lasted less than one year. 
This was error. In fact, the ALJ was required to consider the 
permanent‐but‐mild effects of the humerus fracture in combi‐
nation  with  the  permanent‐and‐severe  effects  of  Spicher’s 
obesity.  20  C.F.R.  § 404.1545(a)(2)  (“We  will  consider  all  of 
your  medically  determinable  impairments  of  which  we  are 
aware,  including  your  medically  determinable  impairments 
that  are  not  ‘severe’  …  when  we  assess  your  residual  func‐
tional capacity.”). 
    Second, the ALJ entirely ignored evidence of carpal tunnel 
syndrome.  Because  Spicher  raised  the  condition  to  the  ALJ, 
(R.  9  at  52),  and  produced  medical  evidence  to  support  the 
diagnosis, (R. 9 at 357), the ALJ was required to at least con‐
sider the assertion. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 
539 (7th Cir. 2003).  
                            III. CONCLUSION 
   There  is  no  doubt  that  the  ALJ  displayed  some  hostility 
towards Spicher, but this treatment falls far short of the bar 
we require to remand on the basis of due process. The sub‐
stance of the ALJ’s decision is another matter. While the ALJ 
No. 17‐3399                                                       11

need not accept all of a doctor’s recommendations and find‐
ings, she must—at minimum—build an accurate and logical 
bridge from the evidence to her conclusion. Doing so requires 
the ALJ to consider evidence that undercuts her conclusion. 
Because the ALJ failed to address such evidence in this case, 
we REVERSE and REMAND. On remand, the ALJ must ad‐
dress—but is not required to accept—Dr. Strong’s recommen‐
dation that Spicher regularly ambulate. The ALJ must also ad‐
dress  evidence  in  Dr.  Strong’s  report  that  Spicher  could  not 
perform certain postural activities. Finally, the ALJ must ac‐
count for the effects of Spicher’s humerus fracture and carpal 
tunnel syndrome.